Citation Nr: 0018502	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  97-32 316 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux secondary to service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than 
September 25, 1995 for a 100 percent evaluation for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1966 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO).  In an 
April 1996 rating decision, the RO established a 100 
percent evaluation for service-connected PTSD, with an 
effective date of September 25, 1995.  The appellant 
disagreed with the effective date of the 100 percent 
evaluation and perfected an appeal.  In a November 1998 
rating decision, the RO denied as not well grounded the 
claim of entitlement to service connection for 
gastroesophageal reflux secondary to PTSD.  The appellant 
disagreed and perfected an appeal.  The issues for 
appellate review are, therefore, as styled on the title 
page of this decision.  


FINDINGS OF FACT

1.  No competent evidence has been submitted linking the 
post-service findings of gastroesophageal reflux to 
service-connected PTSD.  

2.  With respect to the earlier effective date claim and 
the allegation of clear and unmistakable error, all 
available relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

3.  The RO received the appellant's claim for an 
evaluation in excess of 30 percent for PTSD on September 
29, 1995.  

4.  The appellant began a period of VA hospitalization for 
PTSD, during which time he was noted to be unemployable, 
on September 25, 1995.  

5.  The appellant has alleged only a disagreement with the 
way in which the RO weighed the evidence in the July 1989, 
August 1989, and August 1991 rating decisions.  


CONCLUSIONS OF LAW

1.  The claim for service connection for gastroesophageal 
reflux secondary to service-connected PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for an effective date earlier than 
September 25, 1995 for a 100 percent evaluation or PTSD 
are not met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.1(p) & (r), 3.151, 3.155(a), 3.400 (1999).  

3.  The July 1989, August 1989, and August 1991 rating 
decisions were not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5107, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 3.105 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Gastroesophageal Reflux 
Secondary to PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
initial question is whether the appellant has presented 
evidence of a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
This evidentiary threshold is rather low, requiring only 
that a claim be plausible or capable of substantiation.  
Hensley v. West, No. 99-7029, slip op. at 13 (Fed. Cir. 
May 12, 2000) (citing Murphy, 1 Vet. App. at 81).  An 
allegation that a disorder is service connected is not 
sufficient; the appellant must submit competent evidence 
in support of the claim that would justify a belief by a 
fair and impartial individual of its plausibility.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

In order for a claim for secondary service connection for 
a disorder clearly separate from the service-connected 
disorder to be well grounded, the veteran must present 
medical evidence to support the alleged causal 
relationship between the service-connected disorder and 
the disorder for which secondary service connection is 
sought.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See 
Hensley, No. 99-7029, slip op. at 13 (Fed. Cir. May 12, 
2000); Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498 (1995) (well-
grounded claims generally require competent medical 
evidence of current disability, lay or medical evidence of 
disease or injury in service, and competent medical 
evidence linking in-service disability to current 
disability); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997) (claim also well grounded if condition is observed 
in service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, 
and if competent evidence relates present condition to 
that symptomatology).  See also Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993) (type of evidence required depends 
on issue presented).  If the appellant does not meet this 
burden, VA cannot assist him in development of evidence 
pertinent to the claim.  Morton v. West, 12 Vet. App. 477, 
485 (1999).

Service connection may also be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Moreover, where a service-connected disability causes an 
increase in, but is not the proximate cause of, a 
nonservice- connected disability, the veteran is entitled 
to service connection for that incremental increase in 
severity attributable to the service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).


  

The following evidence is pertinent to this claim:

? The service medical records are silent as to any 
gastrointestinal disorder.  

? VA examination in April 1989 did not refer to any 
gastroesophageal reflux disease.  

? An April to July 1989 VA hospitalization report was 
silent as to any gastrointestinal disease, with the 
exception of a notation that he was given a trial of 
a low cholesterol diet.  

? An August 1991 VA clinical record noted that the 
appellant was troubled with indigestion about twice 
per month, which was eased with Mylanta.  

? An August 1997 VA clinical record noted an assessment 
of gastroesophageal reflux disease, not controlled, 
since 1995.  A colonoscopy in August 1997 revealed 
two polyps and diverticulitis of the entire colon.  

? At a July 1999 hearing, the appellant testified that 
his psychiatrist indicated that there was a 
possibility of a relationship between the current 
gastroesophageal reflux and the PTSD.  He added that 
he had a consultation scheduled with the psychiatrist 
in August 1999 and that he would obtain a written 
opinion along these lines at that time.  He noted 
that he has had this disease since service, with 
treatment since a 1989 psychiatric hospitalization.  

The appellant contends only that he has a current 
gastroesophageal reflux disease related to service-
connected PTSD.  He has not contended that the disease is 
related directly to service.  Service connection has been 
established for PTSD.  Moreover, the August 1997 
VA clinical record showed that the appellant currently has 
gastroesophageal reflux disease.  For this claim of 
secondary service connection to be well grounded, the 
record must include medical evidence supporting an alleged 
causal relationship between the service-connected disorder 
(PTSD) and the disorder for which secondary service 
connection is sought (gastroesophageal reflux disease).  
Jones, 7 Vet. App. at 137.  The August 1997 VA clinical 
record did not refer to the etiology of the disorder.  
Since the appellant separated from service, the record 
included the April 1989 VA examination report, which did 
not refer to any gastrointestinal problem; the April to 
July 1989 VA hospitalization report, which referred to 
only a revised diet; and the August 1991 VA clinical 
record, which noted a history of indigestion.  None of 
these documents provided any information relevant to the 
etiology of the current gastroesophageal reflux disease, 
much less information linking the current disorder to 
service-connected PTSD.  

In the absence of competent medical evidence linking the 
current gastroesophageal reflux disease to PTSD, the claim 
is not well grounded.  VA cannot assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Morton, 12 Vet. App. at 485.  

Although where claims are not well grounded VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which 
VA has advised the claimant of the evidence necessary to 
be submitted with a VA benefits claims.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under 
§ 5103(a) in the January 1999 statement of the case and in 
the November 1999 supplemental statement of the case in 
which the appellant was informed that the reason for the 
denial of the claim was the lack of evidence linking the 
current disorder to a service-connected disability.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well grounded.  

When the Board addresses in its decision a question that 
has not been addressed by the RO, in this case well 
groundedness, it must consider whether the appellant has 
been given adequate notice to respond and, if not, whether 
he has been prejudiced thereby.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board finds that the appellant has 
been accorded ample opportunity by the RO to present 
argument and evidence in support of his claim.  Any error 
by the RO in deciding this case on the merits, rather than 
being not well grounded, was not prejudicial to the 
appellant.


II.  Effective Date Earlier than
September 25, 1995 for a 100 Percent Evaluation for PTSD

In an April 1996 rating decision, the RO granted the 
appellant's claim for a higher evaluation for PTSD, 
increasing the evaluation from 30 percent to 100 percent 
effective September 25, 1995.  The appellant takes issue 
with the effective date assigned to this total schedule 
evaluation.  In so doing, he raises two inter-connected 
arguments.  First, he asserts that the evidence of record 
supported the assignment of a 100 percent evaluation well 
before September 25, 1995.  Second, he maintains that the 
RO committed clear and unmistakable error in the July 
1989, August 1989, and August 1991 rating decisions.  The 
Board will address each of these contentions.  

A.  Factual Background

On January 20, 1989, the appellant filed an application 
seeking service connection for PTSD.  The record at that 
time included the service medical records, which showed a 
September 1967 finding of treated and improved situational 
anxiety reaction, and a January 5, 1989 letter from the 
coordinator of the PTSD program at a VA medical facility 
indicating that the appellant had been referred for 
assessment and treatment of PTSD.  VA examination in April 
1989 showed a diagnosis of chronic and moderately severe 
PTSD based on the appellant's combat experiences in 
Vietnam.  By July 1989 rating decision the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation effective January 20, 1989, the date of receipt 
of the claim.  

From April 27, 1989 to July 21, 1989, the appellant was 
hospitalized at a VA facility for treatment of chronic, 
severe PTSD.  At discharge, he continued to have 
intermittent difficulties with anger management, sleep 
difficulties, and traumatic dreams.  His psychosocial 
functioning within the prior year was poor to fair.  In an 
August 1989 rating decision, the RO granted a temporary 
total evaluation pursuant to 38 C.F.R. § 4.29.  Effective 
August 1, 1989, the evaluation reverted to 30 percent.  

In an August 1989 statement, the appellant applied for 
benefits pursuant to 38 C.F.R. § 4.29 for a period of 
hospitalization beginning February 1, 1989.  The RO denied 
the claim in a January 1990 letter decision, noting that 
the VA medical facility did not possess any record of 
hospitalization beginning in February 1989.  

The appellant applied for an increased evaluation by June 
1991 letter.  VA clinical records from March 1990 to 
February 1991, received in August 1991, showed that the 
appellant had a tendency for overstimulation and overwork, 
used medications to control anxiety and depression, 
exhibited an improving, more relaxed and positive 
attitude, and was gainfully employed.  The PTSD was 
described a pronounced.  VA examination in July 1991 
showed that the appellant complained of sleeplessness, 
nightmares, anxiety, depression, marital problems, low 
self-esteem, an inability to concentrate, a tendency for 
anger, and a desire to get away from others.  It was noted 
that he had quit or lost jobs due to his temper.  The 
diagnosis was chronic severe PTSD.  By August 1991 rating 
decision, the RO denied the appellant's claim for an 
evaluation in excess of 30 percent.  

VA clinical records from January 1990 to August 1991, 
received in August 1991 and including duplicates of some 
VA clinical records already associated with the claims 
file, reported continuing use of medications to control 
anxiety and depression and gainful employment.  By 
September 1991 rating decision, the RO denied an 
evaluation in excess of 30 percent.  In a statement 
received in March 1992 (but dated in May 1992), the 
appellant's representative indicated that the appellant 
disagreed with the September 1991 rating decision.  In 
another March 1992 statement, however, the representative 
stated that the earlier notice of disagreement was "placed 
in error" and asked that the notice be withdrawn.  

On September 29, 1995, VA received the appellant's claim 
seeking an evaluation in excess of 30 percent.  The 
evidence of record at that time included VA clinical 
records from January to June 1995 showing that the 
appellant was employed, but had continuing anxiety and 
depression.  From September 25 to December 22, 1995, he 
was admitted to a VA medical facility for treatment of 
PTSD.  He complained of intrusive thoughts, survivor 
guilt, anger problems, flashbacks, depression, isolation, 
increased anxiety, sleep problems, and nightmares.  It was 
noted that he was off his medications for several weeks 
prior to admission and that during hospitalization the 
symptoms were partially relieved by medications.  The 
prognosis was fair for maintenance of his then-current 
level of functioning with outpatient support and 
continuation of medications.  The examiner specifically 
indicated that the appellant was not employable at that 
time.  By April 1996 rating decision, the RO granted a 100 
percent schedular evaluation pursuant to 38 C.F.R. 
§ 4.132, Diagnostic Code 9411.  

B.  Earlier Effective Date

The claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, it is not inherently 
implausible.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (contention of an increase in disability severity 
renders claim well grounded).  The Board finds that VA has 
satisfied its duty to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  On appellate review, the Board sees no areas 
in which further development may be fruitful.  

In general, the effective date of an award based on a 
claim for increased benefits is based on the filing of a 
claim for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.151.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  
Benefits are generally awarded based on the date of 
receipt of the claim.  38 C.F.R. §§ 3.1(r), 3.400.  An 
exception to this general rule provides for increases in 
disability compensation effective the earliest date that 
it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 
one year from that date.  38 C.F.R. § 3.400(o)(2).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant 
which may be interpreted as applications or claims - 
formal and informal - for benefits.  In particular, VA is 
required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 
3.400, 3.155(a).  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  An informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  

The RO assigned the effective date of September 25, 1995 
based on the appellant's admission to a VA medical 
facility for PTSD treatment.  For him to prevail in his 
claim, he must show that he filed an claim for increased 
benefits prior to that date or, within one year before 
receipt of the claim, that it was factually ascertainable 
that an increase in disability had occurred.  

The initial claim was filed on January 20, 1989, forming 
the basis for the initial July 1989 rating decision 
granting service connection and the effective date for the 
initial 30 percent evaluation.  The RO notified the 
appellant of that determination in an August 4, 1989 
letter.  The RO, in an August 1989 rating decision, 
thereafter assigned a temporary total evaluation based on 
period of VA hospitalization from April 27 to July 21, 
1989, with the 30 percent evaluation again assigned on and 
after August 1, 1989.  The RO notified the appellant of 
this determination in a September 11, 1989 letter.  
Although the appellant filed an August 1989 statement 
seeking a further temporary total evaluation, that 
statement did not refer to any disagreement with the July 
or August 1989 rating decisions.  Because the appellant 
did not disagree, those rating decision became final on 
the expiration of the one-year period following notice of 
those decisions, in August and September 1990.  See 
38 C.F.R. § 20.302(a) (claimant must file a notice of 
disagreement with a rating decision within one year from 
the date that the RO mails notice of the determination; 
otherwise, that determination becomes final).  

The appellant filed a claim for an increased evaluation in 
June 1991, which the RO denied in an August 1991 rating 
decision.  Again, the appellant did not file a notice of 
disagreement with that determination, which because final 
one year following the RO's August 22, 1991 letter to 
informing him of this determination.  

The RO received additional VA clinical records in August 
1991 relevant to PTSD, treated those records as an 
informal claim, and denied an evaluation in excess of 
30 percent in a September 1991 rating decision.  The RO 
informed the appellant of that determination in a 
September 1991 letter.  The appellant's representative 
filed a March 1992 notice of disagreement with the 
September 1991 rating decision, but within days withdrew 
that notice.  The representative had the power to file a 
notice of disagreement, as well as the power to withdraw 
such notice, without consent of the appellant, because the 
appellant himself had not filed the notice.  See 38 C.F.R. 
§§ 20.201, 20.204 (representative may file written notice 
of disagreement and may withdraw that notice if the 
appellant did not file it personally).  The appellant has 
argued that he was unaware of his representative's actions 
and presumably should not be bound by the withdrawal of 
the notice of disagreement.  However, if there were some 
error on the part of his representative, then the 
appellant must look to the representative for recovery.  
Brown v. Brown, 8 Vet. App. 40, 43 (1995).  In pointing 
out this possible remedy the Board in no way opines or 
even implies that there was such error on the part of the 
appellant's representative.  The appellant's allegation is 
just that - an allegation - the truth of which is not 
germane to this appeal.  

Thus, when he filed a claim on September 29, 1995 for an 
evaluation in excess of 30 percent, the earlier rating 
determinations denying such an increase were final.  An 
effective date earlier than September 29, 1995 might be 
assigned then only if the record includes evidence 
satisfying the criteria for a 100 percent evaluation one 
year before the claim.  The only competent evidence 
describing the severity of the disability within the one-
year period prior to September 29, 1995 is the VA hospital 
report beginning September 25, 1995.  That hospital 
summary showed, in part, that the appellant was unemployed 
due to PTSD.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995) (100 percent evaluation requires, in part, evidence 
demonstrated an inability to obtain or retain employment).  
For these reasons, an effective date earlier than 
September 25, 1995 for a 100 percent evaluation for PTSD 
may not be assigned under the laws and regulations 
governing effective dates. 


C.  Clear and Unmistakable Error

The appellant also argues that an effective date for a 100 
percent schedular evaluation for PTSD may be assigned 
earlier than September 25, 1995 under the law and 
regulations governing revision of earlier decisions.  He 
maintains that the RO committed clear and unmistakable 
error in the July 1989, August 1989, and August 1991 
rating decisions in not assigning a 100 percent 
evaluation.  He contends that the RO did not correctly 
apply the provisions of 38 C.F.R. § 4.125 then in effect, 
and did not accurately assess the criteria of AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (3rd rev. ed., 1988) (DSM-III-R).  He argues that 
the severity of the disability as manifested in the July 
1991 VA examination report supported more than a 
30 percent evaluation prior to September 25, 1995.  In the 
alternative, he suggests that the July 1991 VA 
examination, as well as the April 1989 VA examination, was 
inadequate for rating purposes because neither included a 
score on the Global Assessment of Functioning (GAF) of 
DSM-III-R.  

Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions 
to the correct and relevant facts: it is not merely a 
misinterpretation of facts.  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  Clear and unmistakable error 
requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell v. Principi, 3 
Vet. App. 310, 313-4 (1992).  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error '."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

In order for a claim of clear and unmistakable error to be 
reasonably raised, "the claimant must provide some degree 
of specificity as to what the alleged error is, and, 
unless it is the kind of error that, if true, would be 
[clear and unmistakable error] on its face, 'persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error.'"  Eddy, 9 
Vet. App. at 57 (citing Fugo, 6 Vet. App. at 44).  

In determining whether the July 1989, August 1989, and 
August 1991 rating decisions contained clear and 
unmistakable error, the Board reviews the evidence that 
was before the RO at those times.  38 C.F.R. § 3.104(a).  
A determination that there was a clear and unmistakable 
error must be based on the record and the law that existed 
at the time of the prior decision.  See Russell, 3 Vet. 
App. at 314.  In other words, the Board cannot apply the 
benefit of hindsight to an evaluation by the RO in 
determining whether clear and unmistakable error existed.  

The appellant testified at a hearing in July 1999 that his 
PTSD was of such severity prior to September 25, 1995 as 
to warrant a 100 percent evaluation. The appellant 
essentially contends that these rating decisions were 
clearly and unmistakably erroneous due to the RO's 
inadequate consideration of his claim.  He asserts that 
the RO failed to adequately assess the facts against a 
relevant regulatory provision and in accordance with DSM-
III-R.  He testified as to his concerns at the July 1999 
hearing.  However, a disagreement with how the evidence 
was weighed cannot constitute a claim for clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  See also Morris v. West , 13 Vet. App. 94 (1999) 
(claimant must assert more than disagreement as to how 
facts were weighed or evaluated in prior final decision in 
order to establish a valid clear and unmistakable error 
claim); Baldwin v. West, 13 Vet. App. 1 (1999) (claim 
disputing how a prior decision was determined cannot 
support a holding of clear and unmistakable error).  It is 
an "unassailable proposition that merely to aver that 
there was [clear and unmistakable error] in a case is not 
sufficient to raise the issue."  "[B]road-brush 
allegations" and "general, non-specific claim[s] of 
'error'" are insufficient to satisfy the requirement that 
clear and unmistakable error claims be pled with "some 
specificity."  Phillips v. Brown, 10 Vet. App. 25, 31 
(1997) (quoting Fugo, 6 Vet App. at 44).  Such statements 
can never rise to the level of clear and unmistakable 
error.  Thus, the appellant's simple disagreement with the 
prior weighing of the evidence by the RO in the July 1989, 
August 1989, and August 1991 rating decisions does not 
raise a valid claim of clear and unmistakable error.  



ORDER

Entitlement to service connection for gastroesophageal 
reflux secondary to service-connected PTSD is denied.  

Entitlement to an effective date earlier than September 
25, 1995 for a 100 percent evaluation for PTSD is denied. 




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

